 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     MYOHO MYSTIC WINSTON, JR.,                     Case No. 1:18-cv-00857-LJO-EPG (PC)
12
                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
13                                                  FOR SUMMARY JUDGMENT WITHOUT
            v.                                      PREJUDICE
14
     J. CARDENAS,                                   (ECF NO. 19)
15
                       Defendant.
16

17

18

19          Myoho Winston, Jr. (“Plaintiff”), is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This case is now proceeding “on
21   Plaintiff’s Eighth Amendment excessive force claim against defendant Cardenas.” (ECF No. 6, p.

22   5).

23          On October 26, 2018, Plaintiff filed a motion for summary judgment (ECF No. 19), which

24   the Court will deny without prejudice. Plaintiff’s motion does not comply with this Court’s local

25   rules. While Plaintiff did submit a declaration and attach evidence, Local Rule 260(a) requires

26   that “[e]ach motion for summary judgment or summary adjudication shall be accompanied by a
27   ‘Statement of Undisputed Facts’ that shall enumerate discretely each of the specific material facts

28
                                                     1
 1
     relied upon in support of the motion and cite the particular portions of any pleading, affidavit,
 2
     deposition, interrogatory answer, admission, or other document relied upon to establish that fact.”
 3
     Here, Plaintiff failed to file a “Statement of Undisputed Facts.”
 4
            Moreover, based on the facts of this case, the Court finds that Plaintiff’s motion is
 5
     premature because discovery has not yet been opened.
 6
            Accordingly, IT IS ORDERED that Plaintiff’s motion for summary judgment is DENIED,
 7
     without prejudice to Plaintiff re-filing the motion after discovery has opened and in compliance
 8
     with this Court’s local rules.
 9

10   IT IS SO ORDERED.
11
        Dated:     October 29, 2018                            /s/
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
